Exhibit 10.8

 

LOCK-UP AGREEMENT

 

 

October 29, 2013

 

Blue Capital Reinsurance Holdings Ltd.

 

Deutsche Bank Securities Inc.
Barclays Capital Inc.
UBS Securities LLC

 

As Representatives of the
Several Underwriters

 

c/o Deutsche Bank Securities Inc.
60 Wall Street, 4th Floor
New York, New York 10005

 

Ladies and Gentlemen:

 

Montpelier Reinsurance Ltd. (“Montpelier”) understands that Deutsche Bank
Securities Inc. (“Deutsche Bank”), Barclays Capital Inc. and UBS Securities LLC,
as representatives (the “Representatives”) of the several underwriters (the
“Underwriters”), propose to enter into an Underwriting Agreement (the
“Underwriting Agreement”) with Blue Capital Reinsurance Holdings Ltd. (the
“Company”), providing for the public offering by the Underwriters, including the
Representatives, of common shares, par value $1.00 per share (the “Common
Shares”), of the Company (the “Public Offering”).

 

To induce the Underwriters that may participate in the Public Offering to
continue their efforts in connection with the Public Offering, Montpelier agrees
that, without the prior written consent of Deutsche Bank, Montpelier will not,
directly or indirectly, offer, sell, pledge, contract to sell (including any
short sale), grant any option to purchase or otherwise dispose of any Common
Shares (including, without limitation, Common Shares of the Company which may be
deemed to be beneficially owned by Montpelier currently or hereafter in
accordance with the rules and regulations of the Securities and Exchange
Commission (the “Commission”), Common Shares which may be issued upon exercise
of a stock option or warrant and any other security convertible into or
exchangeable for Common Shares) or enter into any Hedging Transaction (as
defined below) relating to the Common Shares (each of the foregoing referred to
as a “Disposition”) during the period commencing on the date hereof and
continuing until, and including, the date that is 12 months after the date of
the final prospectus relating to the Public Offering (the “Lock-Up Period”). The
foregoing restriction described in the immediately preceding sentence shall not
apply to (A) Dispositions of Common Shares to a controlled Affiliate of
Montpelier or (B) Common Shares held on behalf of third parties or as part of

 

--------------------------------------------------------------------------------


 

Montpelier’s Affiliates’ general investment portfolio, provided it shall be a
condition to such Disposition or transfer that the transferee execute an
agreement stating that the transferee is receiving and holding the securities
subject to the provisions of this Lock-Up Agreement, and provided, further,
that, during the period commencing on the date hereof and continuing until, and
including, the date that is 180 days after the date of the final prospectus
relating to the Public Offering, such Disposition or transfer does not trigger
any filing or reporting requirement or obligation or result in any other
voluntary or mandatory public disclosure, including but not limited to Form 4 of
Section 16 of the Securities Exchange Act of 1934, as amended. The foregoing
restrictions are expressly intended to preclude Montpelier from engaging in any
Hedging Transaction or other transaction which is designed to or reasonably
expected to lead to or result in a Disposition during the Lock-Up Period even if
the securities would be disposed of by someone other than Montpelier.  “Hedging
Transaction” means any short sale (whether or not against the box) or any
purchase, sale or grant of any right (including, without limitation, any put or
call option) with respect to any security (other than a broad-based market
basket or index) that includes, relates to or derives any significant part of
its value from the Common Shares. “Affiliate” means, as to Montpelier, any other
person that, directly or indirectly, controls, is controlled by, or is under
common control with, Montpelier. For this purpose, “control” (including, with
its correlative meanings, “controlled by” and “under common control with”) shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of management or policies of a person, whether through the ownership
of securities or partnership or other interests, by contract or otherwise. 
Notwithstanding anything herein to the contrary, nothing in this Lock-Up
Agreement shall prohibit Montpelier Re Holdings Ltd. from selling to the Company
the 51,000 Common Shares issued by the Company in connection with its formation
and capitalization.

 

Montpelier agrees that the Company may, and that Montpelier will, (i) with
respect to any Common Shares or other Company securities for which the
undersigned is the record holder, cause the transfer agent for the Company to
note stop transfer instructions with respect to such securities on the transfer
books and records of the Company and (ii) with respect to any Common Shares or
other Company securities for which Montpelier is the beneficial holder but not
the record holder, cause the record holder of such securities to cause the
transfer agent for the Company to note stop transfer instructions with respect
to such securities on the transfer books and records of the Company.

 

Montpelier hereby agrees that, to the extent that the terms of this Lock-Up
Agreement conflict with or are in any way inconsistent with any registration
rights agreement, including the Shareholder and Registration Rights Agreement
(as defined in the Underwriting Agreement), to which Montpelier and the Company
may be a party, this Lock-Up Agreement supersedes such registration rights
agreement.

 

Montpelier hereby represents and warrants that it has full power and authority
to enter into this Lock-Up Agreement.  Any obligations of Montpelier shall be
binding upon the successors and assigns of Montpelier.

 

Notwithstanding anything herein to the contrary, if the closing of the Public
Offering has not occurred prior to March 31, 2014, this agreement shall be of no
further force or effect.

 

2

--------------------------------------------------------------------------------


 

 

Montpelier Reinsurance Ltd.

 

 

 

By:

/s/ CHRISTOPHER L. HARRIS

 

Name:

Christopher L. Harris

 

Title:

Chairman, Director and Chief Executive Officer

 

[Signature Page to Montpelier Lock-Up Agreement]

 

--------------------------------------------------------------------------------